In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00033-CV



          THE STATE OF TEXAS FOR THE
     BEST INTEREST AND PROTECTION OF H.S.



      On Appeal from the County Court at Law No. 2
                   Hunt County, Texas
                Trial Court No. M-11179




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION
         H.S. appeals a trial court’s order authorizing the administration of psychoactive drugs. A

trial court may enter an order authorizing the administration of psychoactive medication to a

patient who is under an order for extended mental health services if it finds, by clear and

convincing evidence “that the patient lacks the capacity to make a decision regarding the

administration of the proposed medication and treatment with the proposed medication is in the

best interest of the patient.” See TEX. HEALTH & SAFETY CODE ANN. § 574.106(a-1)(1) (West

2010).

         On appeal, H.S. does not argue that the evidence is legally insufficient to show (1) that she

lacks the capacity to make a decision regarding the administration of the proposed medication and

treatment or (2) that the proposed medication is in her best interest. Instead, H.S. argues only that

the trial court’s extended commitment order is not supported by legally and factually sufficient

evidence and that, therefore, the order authorizing the administration of psychoactive medication

is likewise invalid. However, in our cause number 06-16-00019-CV, this Court affirmed the trial

court’s extended commitment order, concluding that such order was supported by legally and

factually sufficient evidence. Accordingly, we overrule H.S.’s legal sufficiency point and affirm

the trial court’s order authorizing the administration of psychoactive medication.




                                                  2
      We affirm the trial court’s judgment.



                                              Bailey C. Moseley
                                              Justice

Date Submitted:      May 20, 2016
Date Decided:        May 27, 2016




                                                3